Citation Nr: 9925197	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  96-20 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss prior to May 1, 1998.  

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss from May 1, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel



INTRODUCTION

The appellant had active military service from July 1966 to 
April 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that the RO initially granted service 
connection for bilateral hearing loss in June 1995, assigning 
a noncompensable rating effective March 2, 1995.  The 
appellant filed a timely notice of disagreement.  In July 
1998, the RO granted an increased evaluation for bilateral 
hearing loss, assigning a 10 percent disability rating 
effective May 1, 1998.  The appellant has appealed this 
decision as well.  

The appellant is generally presumed to be seeking the maximum 
benefit available by law, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
The appellant and his representative have indicated 
dissatisfaction with the current rating of 10 percent for 
bilateral hearing loss.  Thus, the issue of entitlement to a 
rating in excess of 10 percent for bilateral hearing loss is 
for appellate review.

In addition to appealing his current rating, the appellant 
has contended that his current disability rating should be 
assigned an effective date retroactive to March 2, 1995.  The 
Board notes that this case involves an appeal as to the 
initial rating action in June 1995 wherein the RO granted 
service connection for bilateral hearing loss with assignment 
of a noncompensable a noncompensable evaluation effective 
March 2, 1995.  In a claim for a greater initial evaluation 
based on the grant of service connection, all of the evidence 
submitted in support of the appellant's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. §4.2 (1998).  

Therefore, the issue of an effective date retroactive to 
March 2, 1995 for the appellant's current disability rating 
is addressed in the Board's consideration of whether the 
appellant is entitled to an initial compensable rating.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative medical evidence prior to the May 1998 VA 
examination shows that the appellant had Level I hearing 
acuity in his right ear and Level I hearing acuity in his 
left ear.  

3.  The probative medical evidence following the May 1998 VA 
examination shows that the appellant has Level IV hearing 
acuity in his right ear and Level III hearing acuity in his 
left ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss prior to May 1, 1998 have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991& Supp. 1999); 
38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, Diagnostic Code 6100 
(1998).

2.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss from May 1, 1998 have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991& Supp. 1999); 
38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, Diagnostic Code 
6100) (effective prior to June 10 1999); 38 C.F.R. §§ 4.85, 
4.87, Tables VI, VII, Diagnostic Code 6101; 64 Fed.Reg. 
25202-25210 (May 11, 1999) (effective June 10, 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records indicate that the appellant 
underwent a March 1966 enlistment examination which noted the 
following pure tone thresholds, in decibels: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
--
25
LEFT
10
10
10
--
65

The appellant was diagnosed with high tone hearing loss.  

The appellant's April 1970 discharge examination noted the 
following pure tone thresholds, in decibels: 





HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
35
45
LEFT
20
15
15
45
75

Puretone thresholds at 6000 hertz were measured at 55 in the 
right ear and 65 in the left ear.  

The appellant was diagnosed with high frequency hearing loss 
in both ears.  

The appellant submitted an application for compensation or 
pension in March 1995 alleging service connection for a 
hearing condition.  

In May 1995 the appellant underwent a VA general medical 
examination and a VA examination for audio-ear disease.  On 
VA general medical examination the veteran reported that he 
had worked in the service as a jet engine mechanic and that 
his hearing had gradually worsened since his discharge from 
service.  He reported difficulty hearing someone if not in 
visual contact with them.  

On examination, the appellant's ear canals were found to be 
clear.  The drums had normal light reflex, and air conduction 
appeared to be equal to bone conduction in the left ear.  Air 
conduction was found to be greater than bone conduction in 
the right ear.  There were no obvious perforations.  The 
appellant was diagnosed, in pertinent part, with moderate to 
severe high frequency hearing loss bilaterally.  

During the VA audio-ear disease examination, the appellant 
was noted to have reported decreased hearing but denied 
otalgia/otorrhea, and denied tinnitus and facial numbness as 
well.  Examination of the right ear revealed mild sloping to 
severe high frequency sensorineural hearing loss.  
Examination of the left ear revealed severe high frequency 
sensorineural hearing loss.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
70
65
LEFT
15
15
15
65
65

Puretone threshold average was 43 in the right ear and 40 in 
the left ear.  

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 94 percent in the left ear.  The 
appellant was diagnosed with sensorineural hearing loss in 
both ears secondary to loud noise exposure.  



In June 1995, the RO notified the appellant that it had 
granted service connection for bilateral hearing loss with 
assignment of a noncompensable evaluation.  The appellant 
filed a timely notice of disagreement with this decision.  

In May 1998 the appellant underwent a VA audiology 
examination.  The appellant complained of hearing loss in 
both ears and was noted as reporting that he had to be 
directly looking at someone in order to understand what they 
said.  He reported that his greatest difficulties were with 
background noise and understanding female voices.  No 
complaint of tinnitus was noted.  

On examination, tympanograms were normal in amplitude and 
pressure.  Acoustic reflexes were present ipsilaterally and 
contralaterally.  

Pure tone thresholds, in decibels, were found to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
65
65
LEFT
20
15
15
65
75

Puretone threshold average was 46 in the right ear and 42 in 
the left ear.  

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 78 percent in the left ear.  The 
appellant was diagnosed with bilateral high frequency 
sensorineural hearing loss, mild to moderately-severe in the 
right ear, and moderately-severe to severe in the left ear.  

In July 1998 the RO increased the evaluation of bilateral 
hearing loss to 10 percent, effective May 1, 1998.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41.  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (1998).  

The Board notes that the VA Schedule for Rating Disabilities 
that addresses the ear and other sense organs was recently 
amended, effective June 10, 1999.  64 Fed. Reg. 25202 (1999).  
Thus, the regulatory criteria governing the evaluation of the 
appellant's bilateral hearing loss changed while his claim 
was pending.  


Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).  

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999). Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

In the instant case, the appellant is technically not seeking 
an increased rating, since his appeal arises from the 
original assignment of a disability rating.  However, when a 
veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  The appellant indicated 
in his application that he was seen for his hearing at the VA 
Medical Center (VAMC) in Long Beach, California in February 
1995.  While these records are not present in the file, the 
Board notes that they are not critical to the current issues 
at hand.  The appellant was afforded contemporaneous and 
comprehensive VA examinations in May 1995 that included 
audiological testing of the appellant's ears.  He also 
underwent a VA examination in May 1998.  



Therefore, the record contains medical evidence sufficient to 
determine the appellant's level or levels of his service-
connected bilateral hearing loss.  In addition, February 1995 
records from the Long Beach VAMC are not entirely relevant 
because they cover the period before entitlement to service 
connection for bilateral hearing loss was established, March 
2, 1995, the date the appellant's application was received.  
See 38 C.F.R. § 3.400 (1998).  

Thus, records from the Long Beach VAMC prior to March 1995, 
which would have supplemented the record for the purpose of 
the previous grant of service connection for hearing loss, 
are not pertinent to establish whether the appellant is 
entitled to a compensable evaluation between March 1995 and 
May 1998 or to an increased evaluation for bilateral hearing 
loss.  

As the Board noted earlier, the appellant's case involves an 
appeal as to the initial rating assigned for his bilateral 
hearing loss on the occasion of the grant of service 
connection by the RO in June 1995, rather than an increased 
rating claim where entitlement to compensation had previously 
been established.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In initial rating cases, separate rating can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id.  

Following a review of the probative medical evidence of 
record, the Board finds that staged ratings are not 
appropriate because the probative evidence shows that the 
appellant is not entitled to a compensable evaluation for 
bilateral hearing loss prior to May 1, 1998.  

The May 1995 VA audio-ear disease examination report shows 
the appellant's puretone average was 43 in the right ear and 
40 in the left ear.  Speech recognition was found to be 94 
percent in the right ear and 94 percent in the left ear.  

Under Table VI of the previous regulations, the appellant's 
hearing level during the May 1995 VA examination was Level I 
in both his right and left ears.  Under Table VII of both the 
old and current regulations, Level I hearing acuity in both 
ears allows for a noncompensable evaluation.  38 C.F.R. § 
4.85, Tables VI and VII, Diagnostic Code 6100 (1998).  

There are no other medical records on file from March 2, 1995 
to the May 1998 VA examination documenting the appellant's 
hearing loss.  Therefore, based on the evidence of record, 
the Board finds that the appellant is not entitled to an 
initial compensable rating prior to May 1, 1998.  

The Board notes that, in reaching the above conclusion, the 
amended ratings criteria, effective June 10, 1999, could not 
be applied to the issue of an initial compensable evaluation 
for bilateral hearing loss because this issue concerns 
entitlement prior to May 1, 1998 which is prior to the 
effective date of June 10, 1999 when the changes in the law 
became lawfully effective.  

The Court has held that the effective date of a regulation 
must be 30 days after the date of publication of the adopted 
regulation in the Federal Register.  Until the statutory 30 
days have passed, the regulation is not lawfully effective.  
See Rhodan v. West, 12 Vet. App. 55 (1998).  

When the Secretary adopted the revised rating schedule for 
diseases of the ear and other sense organs and published it 
in the Federal Register, the publication clearly stated an 
effective date of June 10, 1999.  Because the revised 
regulations expressly stated an effective date and contained 
no provision for retroactive applicability, it is evident 
that the Secretary intended to apply those regulations only 
as of the effective date.  Id.  Therefore, in view of the 
effective date rule contained in 38 U.S.C. § 5110(g), which 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law, 
the Secretary's legal obligation to apply June 10, 1999 as 
the effective date of the revised regulations prevents the 
application, prior to that date, of the liberalizing law rule 
stated in Karnas.  Id.


The Board finds that the appellant's hearing loss disability 
does not warrant a schedular evaluation in excess of 10 
percent after May 1, 1998 under either the previous or 
current regulations.

The Board notes that the appellant's current bilateral 
hearing loss disability has not been evaluated under the 
schedule as amended nor has the appellant and his 
representative been notified of these modifications in a 
supplemental statement of the case.  The Board concludes that 
this is not prejudicial because the change in regulation has 
no effect on the outcome of the appellant's claim.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  The Board finds, 
therefore, that this decision is not prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

During the May 1998 VA audio examination, the appellant's 
pure tone average was found to be 46 in the right ear and 42 
in the left ear.  Speech recognition was found to be 72 
percent in the right ear and 78 percent in the left ear.  

Under Table VI of both the old and current regulations, the 
appellant's hearing level during the May 1998 VA examination 
was Level IV in his right ear and Level III in his left ear.  
Under Table VII of both the old and current regulations, 
Level IV hearing acuity in one ear and Level III hearing 
acuity in the other ear allows for a 10 percent disability 
evaluation. 38 C.F.R. § 4.87, Tables, VI and VII Diagnostic 
Code 6101 (effective before and after June 10, 1999).  
Therefore, the Board finds that an evaluation greater than 10 
percent after May 1, 1998 for the appellant's bilateral 
hearing loss disability is not warranted.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Based on the evidence of record, the Board concludes that the 
appellant is not entitled to an initial compensable rating 
for bilateral hearing loss prior to May 1, 1998, and is not 
entitled to disability rating in excess of 10 percent after 
May 1, 1998 for his bilateral hearing loss.  

Following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
appellant.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing prior to May 1, 1998 loss is denied.  

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss after May 1, 1998 is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

